DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 5-13, 16, 19 has been amended and claims 21-22 has been added.  Claims 1-22 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to  judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claims recite collecting, receiving, classifying and analyzing data from mobile device pertaining to a prevention of a disease, which are certain methods of organizing human activity (such as following rules and instructions).  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, collecting, receiving, transmitting and classifying in the context of this claim encompasses the user receiving information, analyzing it and transmitting the results of analysis with help of generic computer components.. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” or “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using a processor and memory to perform collecting, receiving, classifying and transmitting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The additional limitations of the dependent claims do not add an inventive concept, for they represent merely generic data collection steps or siting the ineligible concept in a particular technological environment. See Alice, 134 S. Ct. at 2357 (explaining that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ to supply an ‘inventive concept’” (emphasis in original) (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294)); id. at 2358 (“limiting the use of an abstract idea ‘to a particular technological environment’” is “not enough for patent eligibility” (quoting Bilski, 561 U.S. at 610-11); CyberSource, 654 F.3d at 1370 (“mere [data-gathering] step[s] cannot make an otherwise non-statutory claim statutory”).
Claims 1-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by applicant’s admitted prior art (KR 10-2017-0096922)(see IDS filed 02/28/2020), hereafter D1.

Regarding claim 1, D1 teaches a system for preventing spread of an infectious disease, comprising: 
at least one processor; and a memory including at least one command that the at least one processor can execute, wherein the at least one processor is configured to: 
collect infectious disease information (p.19), 
receive consent to collection and use of personal information from a service user who wants to use a service for preventing the spread of the infectious disease (p.15, wherein scanning passport at the airport is a user’s consent to provide personal information), 
transmit the infectious disease information and the consent to collection and use of personal information to a plurality of mobile communication systems (p.15, roaming data of domestic mobile communication subscribers uploaded by mobile carriers of each country” p.16, 21), and 
receive, from the plurality of mobile communication systems, information of a mobile terminal having visited an affected area, wherein the information of the mobile terminal is calculated based on the infectious disease information, the consent to collection and use of personal information and wireless communication information of the mobile terminal (pp.8, 16-17), and 
classify and manage the information on the mobile terminal having visited the affected area received from the plurality of mobile communication systems, by infectious disease (pp.13, 16).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, D1 teaches the system and the method, wherein the at least one processor is further configured to: receive missing terminal information based on the consent to collection and use of personal information from each of the plurality of mobile communication systems, collect the missing terminal information and generate a missing terminal list (pp.15-16), and 
transmit the missing terminal list to the plurality of mobile communication systems, and receive the information of the mobile terminal having visited the affected area from the plurality of mobile communication systems in response to transmitting the missing terminal list (pp.15-18).

Regarding claims 3 and 13, D1 teaches the, wherein the missing terminal information further comprises is information about another mobile terminal that has consented to collect and use personal information, but has not connected to a corresponding network for a preset period or has an international roaming service history among mobile terminals subscribed to each mobile communication system of the plurality of mobile communication systems (pp.16-17, 20).

Regarding claims 4 and 14, D1 teaches the system and the method, wherein the information of the mobile terminal having visited the affected area is information about a mobile terminal that has a history of communication with a base station that matches the infectious disease information, and is included in the missing terminal list (pp.19-20).

Regarding claims 5 and 15, D1 teaches the system and the method, wherein the at least one processor is further configured to:
classify the information of the mobile terminal having visited the affected area, received from the plurality of mobile communication systems by infectious disease, and 
generate and store a list classified by infectious disease, wherein the list classified by infectious disease includes at least one of identification information of the mobile terminal having visited the affected area, an infectious disease name, a first visit date, a last visit date, and number of days left for an incubation period to expire (pp.19-21).

Regarding claims 6 and 16, D1 teaches the, wherein each time the at least one processor the at least one processor is further configured to:
receives the information of the mobile terminal having visited the affected area from the plurality of mobile communication systems, update the last visit date and the number of days left until the incubation period expires for a corresponding mobile terminal in the list classified by infectious disease (pp.11-13, 17).

Regarding claims 7 and 17, D1 teaches the system and the method, wherein the at least one processor is further configured to:
transmit a message notifying expiration of the incubation period of the infectious disease to the mobile terminal with the expired incubation period of the infectious disease based on the list classified by infectious disease (pp.11-12).

Regarding claims 8 and 18, D1 teaches the system and the method, wherein the at least one processor is further configured to:
transmit, to each of the plurality of mobile communication systems, the infectious disease information, and the consent to collection and use of personal information of a service user having subscribed to a corresponding mobile communication system, except a service user having subscribed to other mobile communication system(pp.19-21).

Regarding claims 9 and 19, D1 teaches the system and the method, wherein the infectious disease information includes at least one of an infectious disease name, date of infectious disease outbreak, date of infectious disease eradication, a name of an affected country, and a name of an affected area (pp.8, 11, 18).

Regarding claims 10 and 20, D1 teaches the system and the method, wherein the at least one processor transmits a message notifying an entry into the affected area to the mobile terminal having visited the affected area (pp.21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over (KR 10-2017-0096922), hereafter D1 in view of Jean-Baptiste (US 2016/0210559).

Regarding claims 21 and 22, D1 as modified does not explicitly teach, however Jean-Baptiste discloses the system and the method, wherein to collect the infectious disease information comprises: 
crawl internet sites for the infectious disease information ([0065]), and store the infectious disease information in a database ([0025]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of D1 to include crawling internet sites for the infectious disease information as disclosed by Jean-Baptiste.  Doing so would help identifying a potential outbreak before it even occurs (Jean-Baptiste [0003]).

Claims 1, 9-11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shpits (US 2015/0100330) in view of Chapman Bates et al. (US 2016/0132652).

Regarding claim 1, Shpits teaches a system for preventing spread of an infectious disease, comprising: 
at least one processor; and a memory including at least one command that the at least one processor can execute, wherein the at least one processor is configured to: 
collect infectious disease information ([0037]-[0038], [0045]), 
receive consent to collection and use of personal information from a service user who wants to use a service for preventing the spread of the infectious disease ([0049] “Personal data may be collected by the system at the time a user registers to use the system”, [0066]-[0068])(see NOTE I), 
transmit the infectious disease information and the consent to collection and use of personal information to a plurality of mobile communication systems ([0036], [0041], [0079], [0081], [0084]), and 
receive, from the plurality of mobile communication systems, information of a mobile terminal having visited an affected area ([0035]), wherein the information of the mobile terminal is calculated based on the infectious disease information ([0041]), the consent to collection and use of personal information and wireless communication information of the mobile terminal, and 
classify and manage the information on the mobile terminal having visited the affected area received from the plurality of mobile communication systems, by infectious disease ([0044], [0046], [0050], [0078]-[0079], wherein identifying disease, determining incubation and contagious period I, threat levels a classification)(see NOTE II).

NOTE I - Shpits teaches that the user downloads a health tracking application and provides personal information at the time of registering, such information is automatically provided and collected from the user device [0074], [0076], [0083] which implicitly indicates a user’s “consent to collection and use of personal information.”  Therefore, the claim limitations not explicitly recited in Shpits are implicit. 
However, to merely obviate such reshowing, Chapman Bates discloses receive consent to collection and use of personal information from a service user who wants to use a service for preventing the spread of an infectious disease ([0030] “user may be prompted for permission to release personal information”; [0056] “control the spread of the disease”).
NOTE II Shpits teaches that based on the received user information, such as symptoms, location the disease is identified and a user is identified as being infected or not infected, which is construed to be analogous to classifying information.  Chapman Bates analogously discloses example of such classification in [0044], [0049], [0055], [0058] and further obviates the teaching of Shpits.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Shpits to include user consent and classification as disclosed by Chapman Bates.  Doing so would prove a privacy level for collection of user data and help controlling the spread of communicable diseases. 

Regarding claim 11, Shpits teaches a method for preventing spread of an infectious disease by a system for preventing the spread of the infectious disease, the method comprising: 
collecting infectious disease information; receiving consent to collection and use of personal information from a service user who wants to use a service for preventing the spread of the infectious disease; transmitting the infectious disease information and the consent to collection and use of personal information to a plurality of mobile communication systems; receiving information of the mobile terminal having visited an affected area, wherein the information of a mobile terminal is calculated based on the infectious disease information, the consent to collection and use of personal information and wireless communication information of the mobile terminal from the plurality of mobile communication systems; and classifying and managing the information of the mobile terminal having visited the affected area, received from the plurality of mobile communication systems, by infectious disease.
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 9 and 19, Shpits as modified teaches the system and the method, wherein the infectious disease information includes at least one of an infectious disease name, date of infectious disease outbreak, date of infectious disease eradication, a name of an affected country, and a name of the affected area (Shpits [0049], [0055]-[0056], [0058], Chapman Bates [0055], [0059], [0061]-[0062]).

Regarding claims 10 and 20, Shpits as modified teaches the system and the method, wherein the at least one processor is further configured to:
transmit a message notifying an entry into the affected area to the mobile terminal having visited the affected area (Shpits [0040], [0055], [0080], Chapman Bates [0043], [0056], [0063]-[0064]).

Claims 2-7, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shpits as modified and in further view of the applicant’s admitted prior art (KR 10-2006-0127437)(see IDS filed 02/28/2020), hereafter D2.

Regarding claims 2 and 12, Shpits as modified teaches the system and the method, wherein the at least one processor is further configured to: 
receive missing terminal information based on the consent to collection and use of personal information from each of the plurality of mobile communication systems, collect the missing terminal information and generate a missing terminal list (Shpits [0060], Chapman Bates [0043], [0053]), and 

Shpits as modified does not explicitly teach, however D2 discloses receive missing terminal information based on the consent to collection and use of personal information from each of the plurality of mobile communication systems, collect the missing terminal information and generate a missing terminal list (pp.2-3) and transmit the missing terminal list to the plurality of mobile communication systems, and receive the information of the mobile terminal having visited the affected area from the plurality of mobile communication systems in response to transmitting the missing terminal list (pp.4, 6). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Shpits as modified to transmit the missing terminal list as disclosed by D2.  Doing so would assure a safety of subscribers in a disaster area (D2 p.6).

Regarding claim 3, Shpits as modified teaches the system according to claim 2, wherein the missing terminal information further comprises information about another mobile terminal that has consented to collect and use personal information, but has not connected to a corresponding network for a preset period or has an international roaming service history among mobile terminals subscribed to each mobile communication system of the plurality of mobile communication systems (Shpits [0060] as in determining the user have died after mobile data is no longer received (i.e. “not connected to a corresponding network for a preset period”), D2 pp.2-3, 6).

Regarding claims 4 and 14, Shpits as modified teaches the system and the method, wherein the information of the mobile terminal having visited the affected area is information about a mobile terminal that has a history of communication with a base station that matches the infectious disease information (Shpits [0040], [0055]-[0056], [0079]), and is included in the missing terminal list (D2 p.4).

Regarding claims 5 and 15, Shpits as modified teaches the system and the method, wherein the at least one processor is further configured to:
classify the information of the mobile terminal having visited the affected area, received from the plurality of mobile communication systems by infectious disease, and 
generate and store a list classified by infectious disease (Shpits [0041], [0079], D2 p.3, 5), 
wherein the list classified by infectious disease includes at least one of identification information of the mobile terminal having visited the affected area, an infectious disease name, a first visit date, a last visit date, and number of days left for an incubation period to expire (Shpits [0049], [0055]-[0056], [0058], Chapman Bates [0055], [0059], [0061]-[0062]).

Regarding claim 6, Shpits as modified teaches the system according to claim 5, wherein the at least one processor the at least one processor is further configured to:
 each time the at least one processor receives the information of the mobile terminal having visited the affected area from the plurality of mobile communication systems, update the last visit date and the number of days left until the incubation period expires for a corresponding mobile terminal in the list classified by infectious disease (Shpits [0049], [0055]-[0056], [0058], Chapman Bates [0055], [0059], [0061]-[0062]).

Regarding claims 7 and 17, Shpits as modified teaches the system and the method, wherein the at least one processor is further configured to:
transmit a message notifying expiration of the incubation period of the infectious disease to the mobile terminal with the expired incubation period of the infectious disease based on the list classified by infectious disease (Shpits [0049], [0055]-[0056], [0058], Chapman Bates  [0057], [0059], [0061]-[0062]).

Regarding claim 13, Shpits as modified teaches the method according to claim 12, wherein the missing terminal information is information about a mobile terminal that has consented to collection and use of personal information among mobile terminals subscribed to each mobile communication system, but has not connected to a corresponding network for a preset period or has an international roaming service history (Shpits [0060] as in determining the user have died after mobile data is no longer received (i.e. “not connected to a corresponding network for a preset period”), D2 pp.2-3, 6).

Regarding claim 16, Shpits as modified teaches the method according to claim 15, further comprising: updating the last visit date and the number of days left until the incubation period expires for the corresponding mobile terminal in the list classified by infectious disease, each time the information of the mobile terminal having visited the affected area is received from the plurality of mobile communication systems, (Shpits [0049], [0055]-[0056], [0058], Chapman Bates [0055], [0059], [0061]-[0062]).

Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shpits as modified and in further view of MEHTA et al. (US 2017/0325056) or Cooley et al. (US 9497585).

Regarding claims 8 and 18, Shpits as modified teaches the system and the method, wherein the at least one processor is further configured to:
transmit, to each of the plurality of mobile communication systems, the infectious disease information, and the consent to collection and use of personal information of a service user having subscribed to a corresponding mobile communication system, 
Shpits as modified does not explicitly teach, however MEHTA discloses except a service user having subscribed to other mobile communication system ([0078], [0130], [0134]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Shpits as modified to include a service user having subscribed to other mobile communication system as disclosed by MEHTA.  Doing so would  provide enhanced emergency communications in responding to emergency requests for assistance (MEHTA [0002]).
Note, in analogous prior art Cooley (US 9,497,585), likewise disclose claims 8, 18 in C10L40-54, C18L30-42, C19L1-10.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Shpits as modified to include a service user having subscribed to other mobile communication system as disclosed by Cooley.  Doing so would provide more efficient and effective mechanism for obtaining and using information about crimes and other emergencies (more efficient and effective mechanism for obtaining and using information about crimes and other emergenciesC1L45-46).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shpits as modified and in further view of Jean-Baptiste (US 2016/0210559).

Regarding claims 21 and 22, Shpits as modified does not explicitly teach, however Jean-Baptiste discloses the system and the method, wherein to collect the infectious disease information comprises: 
crawl internet sites for the infectious disease information ([0065]), and store the infectious disease information in a database ([0025]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Shpits to include crawling internet sites for the infectious disease information as disclosed by Jean-Baptiste.  Doing so would help identifying a potential outbreak before it even occurs (Jean-Baptiste [0003]).

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive. 

With respect to the rejection of claims under 35 USC 101, It is noted the test for subject matter eligibility under 35 USC 101 for products and processes is: first, determining whether the claims are directed to a process, machine, manufacture, or composition of matter (Claims 1-22 are so directed); second (Part I of the Mayo) test, determining whether the claim(s) are directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions), and; third (Part II of the Mayo test), determining whether the claim(s) recite additional elements that amount to significantly more than the judicial exception.
As per Part II of Mayo, it is respectfully argued that each function of claims 1 and 11, alone and in combination, are generic functions of a computing device that are well understood, routine, and conventional.  For example, claims recite terms such as “collecting”, “receiving”, “transmitting”, “classifying” which do not provide any additional functionality to overcome the abstract idea.  The claims recite collecting and analyzing information and generating and transmitting results to users based on the analysis.  However, none of these steps function in a new way, nor do any of the functions improve another technology or technical field, nor do they improve the functioning of the claimed device itself. Please see the USPTO July 2015 Update on Subject Matter Eligibility, page 7.  The transformation of an abstract idea into patent-eligible subject matter “requires ‘more than simply staging] the [abstract idea] while adding the words ‘apply it.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294). In contrast, the patent claims in DDR Holdings, as described by the Court, “specify how interactions with the Internet are manipulated to yield a desired result.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. The claim recites additional elements “mobile communication systems” and “a mobile terminal” which are merely a well-known devices that for receiving and transmitting data.  The receiving or classifying steps are recited at a high level of generality and amounts to mere data gathering and processing, which is a form of insignificant extra-solution activity. The combination of this additional element is no more than mere instructions to apply the exception using a generic computer component (“mobile” system or terminal). Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The user is interacting with the computer in a conventional manner.  The effect of the contribution does not operate at the level of architecture, nor is it independent of the kind of data being processed.  The contribution is instead wholly application specific in that it is limited to the described in the method which is operating entirely at the level of an application, i.e. the method cannot be applied to any arbitrary data.  Relatedly, the computer mobile communication systems, information of a mobile terminal, that is to say the hardware upon which the program is operating, is operating in an entirely conventional manner. The proposed technical effect is not causing the computer in of itself to operate different as the method is operating at the level of application and thus is not interacting with the hardware at a level beyond that which any computer program would do so.  Similarly, the computer upon which the program is operating is not operating more efficiently or effectively.  The computer itself is operating entirely conventionally and the contribution is not having an effect on the efficiency of the computer itself.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element in the claim: “collecting”, “receiving”, “transmitting”, “classifying” is recited at a high level of generality and amount to mere data gathering and processing, which is a form of insignificant extra-solution activity, and being computer-implemented, amount to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic computer components and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the acquiring step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claims are not patent eligible.
The additional limitations of the dependent claims do not add an inventive concept, for they represent merely generic data collection steps or siting the ineligible concept in a particular technological environment. See Alice, 134 S. Ct. at 2357 (explaining that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ to supply an ‘inventive concept’” (emphasis in original) (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294)); id. at 2358 (“limiting the use of an abstract idea ‘to a particular technological environment’” is “not enough for patent eligibility” (quoting Bilski, 561 U.S. at 610-11); CyberSource, 654 F.3d at 1370 (“mere [data-gathering] step[s] cannot make an otherwise non-statutory claim statutory”).
Claims 1-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  The rejection is maintained.

With respect to the rejection under 35 USC 102 and the D1 (Lee) reference, the applicants arguments are not deemed persuasive.
The applicant argues – “Lee does not disclose, teach, or suggest “transmit[ting] the infectious disease information and the consent to collection and use of personal information to a plurality of mobile communication systems,” as recited in Claim 1” and “Lee’s purported disclosure of an infectious disease blocking system does not disclose the claimed “system for preventing spread of an infectious disease”.”
The arguments are not persuasive.  It is first noted that “an infectious disease blocking” and “system for preventing spread” is essentially the same concept and functionality.   Blocking a disease is preventing the disease from spreading.  The system disclosed by Lee comprises the identical functionality as the applicant invention that can be used for many different purposes and intentions.   The intended use (see MPEP 2111.02 and form paragraph 7.37.10) of the system is not a patentable subject matter - "An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates." Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339,1345 (Fed. Cir. 2003). Although "[s]uch statements often ... appear in the claim's preamble," a statement of intended use or purpose can appear elsewhere in a claim. See In re Stencel, 828 F.2d 751,754 (Fed. Cir. 1987). 
With respect to the limitation “transmit[ting] the infectious disease information and the consent to collection and use of personal information to a plurality of mobile communication systems”, the “mobile communication systems” are defined very broadly and it is not clear of what the mobile communication systems are pertaining to.  Thus, mobile communication systems are broadly allowed to be – other users mobile devices, local or remote mobile service providers.   I.e. for example - AT&T is a  system for a mobile communication and thus, a mobile communication system (while not being mobile itself).  Lee teaches –
“a receiver configured to receive roaming data of the mobile terminals from a mobile communication company when it is confirmed that the mobile terminals roam from the visited network to the home network”, “transmit identification information of a mobile terminal roaming from a home network to a visited network (page 3). 
Wherein “a federation database of communication companies and to receive roaming data” is a database connected to mobile communication companies and is a part of the mobile communication system of the providers (such as AT&T etc.).
Therefore, mobile telecommunication company 110 that receives roaming data from a mobile terminal 130 is the communication system (1), which “enters into an agreement with a mobile carrier of another country to provide overseas roaming services”, which is another communication system – “mobile communication network 120” (2), which is a “mobile communication networks of other countries” (see page 16), which makes it “a plurality of mobile communication systems” which receives data and consent information from a plurality of mobile terminals 130.  Receiving infectious disease data from the mobile terminals by the plurality of the mobile communication systems is analogous to the limitation of - transmitting the infectious disease information and the consent to collection and use of personal information to a plurality of mobile communication systems, as required by the independent claims.
See specifically Lee is trying to solve the problem pf visitors to dangerous countries by foreigners “who have joined the overseas carrier and enter Korea.”  Lee teaches – “federation database 710 stores roaming data of domestic mobile communication subscribers uploaded by mobile carriers of each country” (page 16).  Uploading data from mobile terminals 130 (who has visited infections country) from the mobile communication networks of other countries (plural) and mobile communication network 120 is fully analogous to the limitation – “transmit the infectious disease information and the consent to collection and use of personal information to a plurality of mobile communication systems, and receive, from the plurality of mobile communication systems, information of a mobile terminal having visited an affected area”.  Therefore, Lee fully teaches the independent claims as required.

With respect to the rejection under 35 USC 103, the applicant argues – 
“Claim 1 has been amended to recite, in pertinent part, “transmit[ting] the infectious disease information and the consent to collection and use of personal information to a plurality of mobile communication systems.” At a minimum, the proposed Shpits - Champan Bates combination does not disclose teach, or suggest the above-cited features of Claim 1.”
The arguments are not persuasive.  Once again, it is not clear of what “mobile communication systems” are pertaining to be.  I.e. a mobile provider or a healthcare facility communicating with a mobile devices or other mobile users.  The claim does not specify that mobile communication systems are meant to be mobile communication systems of the world, nor even the local mobile service providers.  Thus, the claim is broad enough for the mobile communication systems allowed to be any system in communication with the mobile devices.
Shpits teaches a “"server" refers to a machine, such as a computer, and may include a collection of servers” [0034].  The “collection of servers” in communication with “one or more mobile devices” is analogous to the “a plurality of mobile communication systems”.  “data which is entered by a user into a mobile device which is then transmitted to the server”, which is a “mobile device for communicating with the server” [0035].
Transmitting data to a server, which can be a collection and thus a plurality of servers from the mobile devices that visited the affected area is analogous to the limitation - “transmit[ting] .... the consent to collection and use of personal information to a plurality of mobile communication systems.”
It is noted that data is entered by a user in a health report, which is transmitted to a plurality of servers.  Thus, it is only reasonable and obvious to conclude that user wanted the report information to be used by the disease prevention system, because such report is volunteered by the user, which obviously implies consent.  Thus, Shpits teaches the independent claims as required.

The applicant further argues – “Nowhere, however, does Chapman Bates discloses, teaches, or suggests “transmit[ting] .... the consent to collection and use of personal information to a plurality of mobile communication systems,” as recited in Claim 1. Instead, at best, Chapman Bates discloses a mobile device sending physiological and/or location information to a server. Consequently, Chapman Bates does not disclose, teach, or suggest “transmit[ting] the infectious disease information and the consent to collection and use of personal information to a plurality of mobile communication systems,” as recited in Claim 1.”
The arguments are not persuasive.   The applicant appears to be confused as to the exact feature that Shpits is being modified to include.  Shpits is deemed to teach all of the limitations of claim one except explicit teaching of consent and classification.  These are the only features that Chapman Bate is relied upon to teach.  Other features of Chapman Bate do not need to be included when this modification takes place. Chapman Bate clearly teaches these features as indicated in the rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 22, 2022